                                   IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                           STATESVILLE DIVISION
                                    CIVIL ACTION NO. 5:18-CV-075-RJC-DCK

               BENJAMIN REETZ, individually and as the
                                                  )
               representative of a class of similarly situated
                                                  )
               persons, and on behalf of the Lowe’s 401(k)
                                                  )
               Plan,                              )
                                                  )
                            Plaintiff,            )
                                                  )
                  v.                              )    ORDER
                                                  )
               LOWE'S COMPANIES, INC.,            )
               ADMINISTRATIVE COMMITTEE OF        )
               LOWE'S COMPANIES, INC., JOHN AND )
               JANE DOES 1-20, and AON HEWITT     )
               INVESTMENT CONSULTING, INC.,       )
                                                  )
                            Defendants.           )
                                                  )
                     THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

              Vice And Affidavit” (Document No. 47) filed by F. Hill Allen, concerning Chloe A. O’Neill on

              November 27, 2018. Ms. Chloe A. O’Neill seeks to appear as counsel pro hac vice for Plaintiff,

              Benjamin Reetz, individually and as the representative of a class of similarly situated persons, and

              on behalf of the Lowe’s 401(k) Plan. Upon review and consideration of the motion, which was

              accompanied by submission of the necessary fee and information, the Court will grant the motion.

                      IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

              For Admission Pro Hac Vice And Affidavit” (Document No. 47) is GRANTED. Ms. Chloe A.

              O’Neill is hereby admitted pro hac vice to represent Plaintiff, Benjamin Reetz, individually and as

              the representative of a class of similarly situated persons, and on behalf of the Lowe’s 401(k) Plan.

Signed: November 28, 2018
